ELLISON, J.
This action is repelvin for certain promissory notes alleged to belong to plaintiff. The judgment in the trial court was for defendant.
It appears that plaintiff and one Hicks were partners and that they had a lot of partnership notes — that these and some individual notes belonging to plaintiff were in possession of Hicks. The latter was indebted to one Evans and a difficulty occurring in regard to the title to the real estate which he had deeded to Evans as security, he turned over to him by indorsement the notes aforesaid including the individual notes belonging to plaintiff and which are now in controversy. There was evidence tending to show that plaintiff was present, when the notes were finally delivered to Evans’ agent, and consented thereto. But it is said that there was no consideration supporting the consent on plaintiff’s part to Hicks’ transferring the notes. An examination of the record shows there was sufficient evidence upon which the trial court could base the finding. It appears that plaintiff was indebted to Hicks and that in a settlement or casting of accounts between them, plaintiff’s consent to the use of the notes in suit resulted. The evidence is not as clear and satisfactory on the questions of fact at issue as it might have been, but it appears to us to be one of those cases which go to justify the rule that the trial court, hearing and seeing the witnesses, can come to a much more correct conclusion on the facts than can an appellate court.
*482The instructions given for defendant were plain propositions of law based on hypothesis of fact and were properly given. Much of the law urged on our-attention by plaintiff is indisputable, but the difficulty with his case is that on points of fact disputed in evidence the court has found against him.
The judgment will be affirmed.
All concur. ■